 76DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a) Post at its meeting hall or halls, where employees of Wright Line Division ofBarryWright Corporation who are members of Respondent meet, copies of theattached notice marked"Appendix." 3Copies of said notice, to be furnished. bythe Regional Director of the First Region(Boston,Massachusetts),shall,afterbeing duly signed by an authorized representative of the Respondent,be posted byit immediately upon receipt thereof,and be maintained by it for a period of 60consecutive days thereafter,in conspicuous places, including all places where noticesto its members are customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced,or covered by anyother material.Supply the Company with properly signed copies of said notice forposting by the Company at the Company's premises.(b)Notify the Regional Director for the First Region,in writing,within 20 daysfrom the date of this Decision and Recommended Order,what steps the Respondenthas taken to comply,herewith.4sin the event that this Recommended Order shall be adopted by the Board,the words"A Decision and Order"shall be substituted for the words"The Recommended Order of aTrial Examiner"in the notice.In the further event that the Board's Order be enforced bya decree of a United States Court of Appeals,the words"A Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words"A Decisionand Order."4In the event that this Recommended Order is adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director,inwriting,within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF UNITED STEELWORKERS OF AMERICA,AFL-CIOPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor RelationsAct, as amended,we hereby notify you that:WE WILL NOT inflict or threaten to inflict bodily injury on the employees ofWright Line Division of Barry Wright Corporation,or inflict property damageon them or threaten such damage.WE WILL NOT block the entrance to said company'splant or prevent (bymeans of threats or other coercive conduct)the entrance to or exit fromsaid company's premises.WE WILL NOTin any manner restrain or coerce employees in the- exercise ofrights guaranteed them in Section 7 of the National Labor Relations Act, asamended.UNITED STEELWORKERS OF AMERICA,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------(Title)-----(RepresentativeThis notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, BostonFive Cents Savings Bank Building,24 School Street, Boston,Massachusetts, Tele-phone No.523-8100,if they have any question concerning this notice or compliancewith its provisions.Montgomery Ward & Co., IncorporatedandRichard J. PisarskiandLocal 164,International Brotherhood of Teamsters,'Chauf-feurs,Warehousemen and Helpers of America,Ind.Cases Nos.7-CA-3937 and 7-CA-3958. February 25, 1964DECISION AND ORDEROn May 6, 1963, 'Trial Examiner W. Edwin Youngblood issued hisIntermediate Report in the above-entitled proceeding, finding that146 NLRB No. 1. MONTGOMERY WARD & CO., INCORPORATED77the Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.He further found that the Respondent had not en-gaged in certain other unfair labor practices alleged in the complaintand recommended that such allegations be dismissed. Thereafter, theRespondent and the General Counsel filed exceptions to the Inter-mediate Report and supporting briefs.The -Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the entirerecord in these cases, including the Intermediate Report and the ex-ceptions and briefs, and hereby adopts the Trial Examiner's findings,conclusions, and recommendations, as modified herein.1.We find, in agreement with the Trial Examiner, that SupervisorShankin unlawfully interrogated employee Pisarski and threatenedPisarski and employee Bobcean with reprisals because of their unionactivities, and that the Respondent thereby violated Section 8(a) (1)of the Act.2.We also agree with the Trial Examiner that the remarks made toemployee Enders by the Respondent's district manager on October 6,1962, did not constitute a violation of the Act.The evidence shows that Mary Enders is a clerk employed in theservice department at the Respondent's Adrian, Michigan, store.Heroffice is separated from the store entrance by a counter.Behind heroffice is the workroom where appliances are serviced.Enders' dutiesrequire her to take customers' orders for servicing appliances and tomake out work orders scheduling the work of servicemen.On August 24, Ward, an appliance serviceman, was laid off, al-legedly because there was insufficient work for him and the one otherserviceman.Ward filed a grievance with the Union, which is therepresentative of the Respondent's employees in a unit includingEnders and the appliance servicemen.Business Agent Seegert, ininvestigating the grievance, went to see Enders, and asked her howmuch work was pending and whether there was enough work for twomen. In compliance with Seegert's inquiry, Enders looked over thework orders, some of which were on the wall back of her desk, visiblebut not readable from the other side of the counter, and she there-upon gave Seegert the information that- there were "quite a fewwork orders pending there," and added her opinion that these orderswere "more than.one man could take care of."On October 6, Seegert discussed the Ward grievance with Smith,the Respondent's district manager, and informed Smith that he hadtalked with Enders, who told him there were "quite a few" pendingwork orders. In the course of their discussion, Smith showed some 78'DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the work orders to Seegert. Thereafter, Smith called Enders intothe room, and asked if she had told Seegert about the pending workorders.When she answered that she had done so, he told her she was"on the spot."Enders stated that she thought, when the union rep-resentative questioned her about something like that, she was sup-posed to answer him. Smith replied that she was not to give out anyinformation about work orders to anyone, and she was "on the spot"if she did.The Respondent contends, in effect, that the work orders were itsproperty and that it had the right to control the disclosure of theircontents.The General Counsel contends that Enders had the rightunder the Act to assist her union in processing the grievance by sup-plying information from her Employer's records, and that the Re-spondent violated the Act by instructing her not to do so..The issue presented is one which requires an evalution of conflict-ing rights and policies-the Employer's right to regulate the use ofhis own property, in this instance his work orders or records, on theone hand, as against the right of a bargaining representative to receiveinformation enabling it to process a grievance on behalf of an em-employee in the unit.Although the courts have recognized that "somedislocation of property rights may be necessary in order to safe-guard the rights of collective bargaining," 1 such dislocation, if it isto occur, must be soundly based.The Board has held that a collective-bargaining representative hasa right, under Section 7 of the Act, to obtain information necessaryfor the processing of a grievance .2Moreover, in the instant case, theinformation contained in the work schedules was clearly necessary tothe processing of Ward's grievance concerning his layoff for lack ofwork.The Respondent was therefore required, upon proper re-quest, to supply such information to the Union. That the Respondentwas mindful of this obligation is clearly indicated by Smith's vol-untarily showing some of the work orders to Seegert.However, thework schedules were the property of the Respondent, and it was en-titled to full control over them in order to be able to meet its obliga-tion as the need arose.To hold otherwise would be inconsistent withthe salutary principle, heretofore enunciated by the Board, that anydisagreements which might arise between an employer and the rep-information which the employer is required to furnish should beestablished at the bargaining table.'Consequently, because the Re-N.L.R.I3. v. Cities Service Oil Company,122 F. 2d 149,152 (C.A. 2).2 Square D Company,142 NLRB 332 ;American Sugar Refining Company,130 NLRB 634.?SeeAmerican Cyanamid Company,129 NLRB 683, 684. MONTGOMERY WARD & CO., INCORPORATED79spondent had the right to control its records,' it had the right, inimplementationthereof, toinstructits clerk, Enders, not to give suchinformation directly to the Union.Accordingly, the Respondent'sinstructions to Enders did not interfere with orcoerceEnders withinthe meaningof the Act.5We shall therefore dismiss thisallegation ofthe complaint.3.We further find, in agreement with the Trial Examiner, thatthe Respondent did not violate the Actby the manner in which its pre-hearing interview with employee Enders was conducted on Febru-ary 7, 1963, nor by its inquiry during the interviewas towhether shehad given any statements to the Board.'The facts show thatsometime afterthe original complaint was is-sued,and a few days before the hearing herein, the Respondent's storemanager, Goudy, came to Enders' desk and asked her to come with himfor a few minutes.When Enders asked, "To the store?" Goudy re-plied, "Put on your coat." Gaudy then took Enders to a nearby hotel,where they were met by the Respondent's district manager, Smith,and the Respondent's attorney, Matheson. The four then proceeded toa conference room in the hotel, which had been selected for the inter-view because the two private rooms at the Respondent's store were inuse.Matheson advised Enders that he was investigating a legalmatter pending against the Respondent; that his questions would bedirected to herearlierconversation with Smith regarding the dis-closure to the Union of information from the work orders; and thatwhether she was for or against the Union was "her own choice" andhis questions had nothing to do with that.Matheson then questionedEnders about her conversation with Smith relating to work orders,took downher answersin writing, and asked her to read, correct,and sign the statementbefore a notary public, which she did.At thecloseof the interview, Matheson asked Enders if she had given any:statementsto the Board. So far as appears, Matheson neither askedEnders for a copy of the statement nor inquired as to its contents.Here again we have an issue requiring a balancing of existing rightsand policies.Thus, the Board recognizes that an employer mustbe permitted to interview its employees in the preparation of its4We do notagree with the view expressed in the dissentingopinion thatan employer'sright of control over the informationcontained in its business records islimited to con-fidential records "ofthe typereflecting management policiesin the field of laborrelations."6 Accord:Clearwater Fixishing Company,100 NLRB 1473, where the Board, in refusingto find the discharge of a clerk for givingthe unioninformation from records in her careto be a violationof Section 8(a)(3),in the absence ofany evidence of discriminatory in-tent, stated that the employer was entitled to have as custodian of its records an empioyeein whose discretion it had implicitconfidence.(Enforcementdeniedas to violationsfound, 203 F. 2d 938 (C.A. 4).)GMember Fanningdissents fromthis finding andin this respectconcurs in the dis-senting opinion of Member Brown.74"70-65--vol. 146-7 80DECISIONSOF NATIONAL LABORRELATIONS BOARDcase for hearing.However, the employer is restricted to questionsrelevant to the charges, and may not go beyond the necessities of trialpreparation to pry into matters of union membership or activity,dissuade employees from joining or remaining members of the union,or otherwise interfere with or intimidate them in the exercise of theirrights under the statute?The General Counsel contends that the Respondent exceeded thesepermissible limits and intimidated Enders by the manner in whichit interviewed her.We do not agree: The hotel conference roomwas chosen for the interview because it was the most convenient.placeavailable.We are not persuaded that the selection of the conferenceroom in a nearby hotel was, in the circumstances, unreasonable orintimidatory.There is no evidence that the purpose of-the interviewwas anything other than the preparation of a defense to the com-plaint, which directly involved Enders.The questions were directedsolely to the issues raised in the complaint.Further, Enders wasspecifically informed of the purpose of the interview, and was toldthat the Respondent was not concerned with her attitude toward theUnion. In view of the absence of .any indication that the Respondenthad any intention of intimating Enders, and its express disavowal ofany interest in her attitude about the Union, we are not prepared tohold, as the General Counsel suggests, that the Respondent was re-quired, in addition, to advise her that she was entitled to refrain fromanswering its questions.Nor. do we agree with our dissenting col-league that the evidence shows that the Respondent's agents at thisinterview "forced" Enders to answer their questions, "extracted" in-formation from her, or coerced her in any way.The General Counsel alleges further that the question whetherEnders had given any.statements to the Board exceeded the permis-sible limits of a pretrial interview, because the question did not pertainto an issue raised in the complaint and was not necessary to the Re-spondent's pretrial preparations.We disagree.The obvious pur-pose of such a question is to obtain information for use as the basisfor a proper demand for such affidavit, to which the Respondentwould be entitled in the event Enders appeared as a witness againstit in the Board proceeding.The information sought to be elicitedis therefore clearly relevant and necessary.'Although the Boardhas found that an employer demand, or request, fora copyof a state-ment which its employee has given to the Board exceeds the limitsof lawful pretrial interrogation," the considerations upon which thosecases rest are not applicable here.May DepartmentStoreCompany,70 NLRB 94, 96, enfd.162 F. 2d 247(C.A. 8) ;Joy Bilk Mills, Inc. v. N.L.R.B.,185 F. 2d 732,743 (C.A.D.C.), enforcing 85 NLRB 1263.sRa-Rich Manufacturing Corporation,121 NLRB 700.W. T. Grant Company,144 NLRB 1179;Winn-Dixie Stores,Inc.,143 NLRB 848;Hilton Credit Corporation,137 NLRB 56,footnote 1 ;Henry I. SiegelCo., Inc., 143 NLRB386, footnote 1;Texas Industries,Inc.,139 NLRB 365. MONTGOMERY WARD & .CO., INCORPORATED81The Board has recognized that such statements frequently containinformation, bearing on the affiant's union attitudes, sympathies, andactivities, which is not relevant to the employer's defense to the unfairlabor practice charges, and concerning which an employer is pro-hibited by Section 7 from questioning its employees; in consequence,a request by an employer for a copy of the statement may be anattempt to obtain indirectly what it is prohibited from obtainingdirectly.10It is clear, however, that where, as here, no copy is re-quested, no such attempt can be inferred.The Board has also rec-ognized that employer requests for copies of affidavits interfere withthe Board's processes because they tend to create in the employees theimpression that their employer may obtain access to their statements,which impression would inhibit the employees' willingnless to give suchstatements for fear of incurring their employer's displeasure and pos-sible reprisal.llHowever, a question limited only towhethera state-ment has been given falls far short of creating the impression thatthe employer has access to the contents of the statement.Accord-ingly, we find, as. did the Trial Examiner, that this conduct by theRespondent did not constitute a violation of the Act, and we shalltherefore dismiss this allegation of the complaint.12ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner, with the following modifications: 131.Substitute the following for the first paragraph :Upon the entire record in these cases, and pursuant to Section10(c) of the National Labor Relations Act, as amended, ' theNational Labor Relations Board hereby orders that the Respond-ent, its officers, agents, successors, and assigns, shall:2.In paragraph 1(d), delete "the National Labor Relations Act.",and add: "Section 8(a) (3) of the National Labor Relations Act, asmodified by the Labor-Management Reporting and Disclosure Actof 1959."3.Modify provision 2(b) in accordance with footnote 27 of theRecommended Order.W. T. Grant Company,supra.-W.T. Grant Company, supra;Winn-Dixie Stores,Inc., supra.12The notice shall be modified in accordance with footnote 26 of the Recommendedorder;and, by substituting,in the fourth indented paragraph, the words"Section 8(a) (3)of the National Labor Relations Act, as modified by the Labor-Management Reportingand,Disclosure Act of 1959" for the words"the National Labor Relations Act".13Corpus Christi Grain Exchange,Inc.,132 NLRB 145, cited by our dissenting colleague,is inapposite,as that case did not, as here, involve an inquiry made in the course of thepreparation of a defense to a complaint. 82DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.Delete the last paragraph and add the following :IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat the Respondent violated the Act by conduct other than thatfound to be violative herein; be, and it hereby is, dismissed.MEMBER BROWN, dissenting in part :I join my colleagues in finding that the Respondent engaged inunlawful interrogation and threats of reprisal against employees be-,cause of their union activity in the manner indicated in the Inter-mediate Report.However, I would also find that Respondent en-gaged in unlawful threats and interrogation by its conduct towardemployee Enders.On the basis of the credited testimony, the Trial Examiner foundthat Respondent's district manager, Smith, verbally reprimandedEnders because she gave information to her union representative foruse in the processing of a grievance and that Respondent threatenedher with disciplinary action if she again similarly assisted Local 164.Like my colleagues, I agree that the record supports this finding offact.I cannot agree, however, that Respondent's conduct was lawfulin the circumstances.It is undisputed that Enders, who takes customers' orders forservicing appliances, in response to an inquiry by her business agent,told him that she thought there were more pending work orders thanone serviceman could handle. She did not show any of the Respond-ent's business records to the union representative, nor did she disclosetheir content.14Instead, based upon her knowledge of the workloadand her job experience, she gave the representative her consideredopinion as to the number of repairmen needed to handle the existingvolume of work. It is also apparent that this information was ex-tremely important to her union agent in his preliminary investiga-tion of the grievance involving a layoff for lack of such work. For itwas on the basis of Enders' valued judgment that the representativeconcluded that the grievance which he was investigating warrantedprocessing.Indeed, if Enders had given a contrary opinion, thegrievance probably would not have been processed.There can beno question but that the volume of available work and the number ofjobs thereby provided is always a matter of vital common concern tothe employees and their bargaining agent.15And clearly here Enders,14On this basis alone,as well asupon the ground that hereRespondent knew that unionactivity was involved, theClearwatercase relied upon by theTrial Examiner and alludedto with approval by the majorityis distinguishablefrom the instant situation.1sAecord:Paul Cusano,d/b/a American ShuffleboardCo., 92 NLRB1272, enfd. 190 F.2d 898,(C.A. 3), wherein the Board held protected a report made by an employee, whohad attended a Board conference as a unionrepresentative, of the employer's gross incomelabeling it as "fantastic earnings."Noting thateven if false,the reportwas not de-liberately or maliciously so, the Boardstated: "Employeesdo not forfeit the protectionof the Act,if in discussingmatters of such vitalcommon concern as their employer'sfinancial status, they give currencyto inaccurateinformation." MONTGOMERY WARD & CO., INCORPORATED83while assisting her union representative with respect to the grievanceof anemployee in her unit by supplying, her evaluation of the. per-tinent circumstances, was engaged in concerted activity.Preparation,presentation, and prosecution of grievances have long been recognizedas concerted activity falling within the protection of Section 7 of theAct.16Nevertheless, the majority bases its conclusion that Respondent'sconduct was lawful upon some nebulous and vaguely defined "prop-erty right" of Respondent to control information contained in itsrecords.I do not believe that the Board or courts have ever rec-ognized such a "property right," vis-a-vis the statutory bargainingagent, with respect to disclosure of information contained in recordswhich, as here, are not confidential.14However, assuming,arguendo,that the Employer has such a "property right," I submit that thisis not the issue presented to the Board by the facts in the instant case.Enders not only did not reveal to the business agent the contents ofthe work orders, she did not even tell him the number. She merelygave him her opinion that there was more work than one man coulddo.Enders could have been completely wrong in her evaluation.In any event, the Respondent was in no sense bound by her judgment.To characterize this as a disclosure of information concerning the con-tents of Respondent's records is, in my view, the ultimate in tenuity.More importantly, however, to hold that an employer can prohibitan employee from doing what Enders did here is to exalt out of allproportion an employer's _so-called "property right" over the em-ployee's right to communicate to his bargaining representative in-formation concerning his working conditions.Enders' job did notinvolve responsibility for evaluating work orders and making recom-mendations to the Respondent as to the number of men required tohandle such orders. If it did, then there might be some support forprotecting the Respondent's "property right" to "full" control overits records.Rather, the situation here is little different than if atruckdriver were to advise his bargaining representative that on thebasis of the delivery slips he has been given and the trips he has16 SeeBowman Transportation,Inc.,134NLRB 1419,and cases cited therein.Also seeThomasW.Dant et al.,d/b/a Dant t Russell Ltd.,92 NLRB 307,enfd.344U.S. 375;N.L.R.B.v.Kennametal,Inc.,182 F. 2d817 (C.A. 3),enfd. 80 NLRB1481,involvingactivityinpreparation for filing of a grievance;Sherry Manufacturing Company, Inc.,128 NLRB 739,wherein, absent a representative, an employee presented a grievance onbehalf of himself and fellow employees.17The case does not involve confidential records or information of the'type reflectingmanagement policies in the field of labor relations, the kind which an employer has a rightto withhold from the union.The Board,as a matter of policy, excludes from bargainingunits employees who perform services in a confidential capacity to persons who formulate,determine,and effectuate management policies in the labor relations field, so that em-ployees are not placed in a position where they have divided or conflicting loyalties be-cause of knowledge gained from their jobs or judgments 'based on such knowledge. SeeTwenty-third Annual Report(1958), pp. 41-.43; Twenty-seventh Annual Report(1962),pp. 76-77. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade he thinks he is entitled to'a, raise which he would like his rep-resentative to seek for him.Apparently my colleagues would findlawful employer restriction on this communication of information bythe truckdriver to his agent.The obvious effect of such a finding is to so completely divorce anemployee from his union as to seriously impair the latter's effective-ness asbargaining representative. If employees are forbidden to usethe intelligence gained through their job experience and to communi-.cate the facts concerning existing employment conditions to guidetheir representative in the bargaining process, there could be no mean-ingful collective bargaining.For the union must represent the 'em-ployees' interest in establishing the terms of employment and workingconditions and in administering any agreement with respect thereto.In performing this basic function, the representative stands in theposition of the employees collectively and must have a comprehensionof the circumstances affecting their interest, including informationsuch as workloads and employment complement, in order to deal ina relevant manner with respect thereto. I cannot subscribe to a posi-tion which purports to effect a balance between conflicting rights ofan employer and a bargaining representative by so hampering andplacing in a straitjacket the relationship between the employees andtheir union.According to my colleagues, because the records relevant to thegrievance involved were of the type which an employer would be re-quired by law to produce upon demand by the union, the Respondenthas a right to protect its ability to produce such records in the event' ademand is made. I fail to perceive how Enders' opinion, expressed toher representative, in any way diminished Respondent's 'ability tofulfill 'its legal obligation to furnish such records upon request.'8In view of the foregoing, I conclude that Enders was entitled, underthe protection of Section 7 of the Act, to assist the bargaining rep-resentative in the investigation of a grievance in themannerthat shedid.When the Respondent threatened Enders for doing so and or-dered her not to engage in such activity in the future, it interfered18Whether an employer may limit to official channels disclosureof the typeof records towhich a bargaining representative would be entitled upon appropriate demand is not inissue here since there was no disclosure of records by anyone other than an official ofRespondent.In this connection,my colleaguesdescribed as "salutary"the principle.previ-ously enunciated in theAmerican Cyanamid-case, footnote3, supra,"that any disagree-ments which might arise between an employer and the representative of its employeesover the conditions for turning over information which the employer is required to fur-nish should be established at the bargaining table," and express their objective of guard-ing against any finding inconsistenttherewith,apparently implying that the Union andEnders took unilateral action in this respect.While I do notconcede that the point isinvolved here,Iwould suggest that it is highly inconsistentwith thatprinciple to hold,as the majority does here,that an employer may, with impunity,make a unilateral rulecovering the conditions for disclosure in complete disregard of the employees'statutoryrepresentative. MONTGOMERY WARD & CO., INCORPORATED85with and. coerced her in the.exerciseof rights guaranteed by Sec-tion 7, and I would, find- that Respondent thereby violated Section8.(a) (1) of the Act.I would also find that Respondent's interrogation of Enders wascoercive in violation of Section 8(a)'(1) of the Act, both in contextand content.The Board and courts 19 have held that, despite the in-herent danger of coercion therein, an employer is allowed the specialprivilege of interviewing employees for the sole purpose of discov-ering facts within the limits of the issues raised in a complaint, wheresuch interrogation isnecessary in preparing a .case for trial, and doesnot go beyond the necessities of such preparation to pry into unionmatters or otherwise. to interfere with the statutory rights of em-ployees.But the mere fact that an occasion arises giving an employeran opportunity to exercise this privilege does not afford it a licenseto justify interrogation in such a manner as would itself conveypurposeful intimidation and coercion.With, respect to the context of the interrogation here, as noted bythe Trial Examiner, Enders was approached by her supervisor andordered to come with him. To her question as to the destination thesupervisor avoided a direct reply but instead instructed her to "putyour coat on."Despite her inquiry, she was not told where she wasgoing, or why. Instead, she was escorted off the Employer's premisesto a nearby hotel where they were met by Respondent's district man-agerand attorney and taken to a conference room where she wassubjected to interrogation by the attorney.Not only was the purposeof departure 'from her work station withheld from her up to thispoint, but at no time was she ever advised that she was entitled torefrain from answering the interrogatories or free to leave.The merestatement of the events graphically suggest the psychological atmos-phere of fear thereby created.'-Using employment authority to take the employee from her workstation and escort her into unfamiliar surroundings in the presenceof the Employer's officials and attorney, subjecting her to questioningconcerning her concerted and protected activity, and proceeding toextract from her a statement signed before a notary public, all with-out first explaining the destination and purpose and obtaining theemployee's freely given consent, is conduct which is itself grosslyintimidating.For the "method of interrogation ... imbue[d] theinterview with an unnatural formality . . ." and conveyed to the em-ployee the "false impression" that the Employer had a right to con-duct the interview in this manner and the employee had no rights19See, e.g.,Joy Silk Mil18 v.N.L.R.B.,185 F. 2d732 (C.A.D.C.), cert. denied 341 U.S.914:N.L.R.B. v. Guild Indndtrie8 Manufacturing et al.,321 F. 2d 108(C.A. 5), enfg.135 NLRB 971. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the matter.20 In these circumstances, telling Enders that whethershe was for or against the Union was "her own choice" is no reas-surance and could hardly be said to relieve the coercive atmosphereor convert her forced participation into a voluntary act 2'Nor doesthe fact that Respondent's administrative offices may not have beenavailable at that time alleviate the coercive character of Respondent'sconduct upon the employee, to whom this factor was never com-municated. In my view, the manner in which Enders was authori-tatively escorted to the hotel and questioned concerning her protectedconcerted activity was itself coercive in violation of Section 8(a) (1)of the Act.My colleagues observe that the purpose of the interrogation wasthe preparation of a defense to the complaint which directly involvedEnders and that the questions were directed solely to the issues raisedin the complaint.However, insofar as the complaint herein relatedto the incidents involving Enders, as pointed out above, Respondent'sdistrict manager himself was a participant and Enders had alreadybeen questioned by him concerning her part in preparing the griev-ance.Thus, the facts were so well known to Respondent that thereis a serious doubt as to whether any information could be - ad-ded bythe interview, much less needed for the preparation of a defense tothe complaint.Further, I do not agree that Respondent's privilege here, if it werepresumed necessary, extended to the inquiry of Enders as to whethershe had given any statements to the Board. Such. statements oraffidavits become available to an employer upon proper demand andunder the safeguards afforded by trial procedures only after the em-ployee has testified.Contrary to the suggestion of the majority,there is no need for an employer to determine in advance of a hearingwhether such an affidavit exists in order to prepare for a properdemand in the event the employee testifies. Indeed, the only prepa-rationwhich is necessary or possible for a proper demand is toknow the procedural requirement that it be made when a witnesshas. been given over by the General Counsel for cross-examinationand while he is still on the witness stand 22Moreover, the informa-20 SeeN.L.R.B. v. LindsayNewspapers, Inc.,315 F. 2d709 (C.A. 5),enfg. as modified130 NLRB 680.The privilege extended to an employerin the preparation of his defense is not a sub=stitute for a subpena wherein the involuntarywitness is given notonly legalprotectionfrom intimidation and reprisalbut also the opportunityto obtainthe adviceof counsel astowhat questionshe must answer.When a respondent employerselects this means ofpreparing a defense it assumes the responsibility of taking extra precautions to avoidintimidationand coercion for the circumstance is "one that requiresthe utmost in careand good faith on the part of companycounsel."N.L.R.B. v. GuildIndustries Manu-facturinget al.,321 F.2d 108(C.A. 5).Indeed,it is highly questionablewhether in-formation obtained by means of such intimidation and coercion has any probative value:mSeeArkansas-Louisiana Gas Company,142 NLRB 1083. MONTGOMERY WARD & CO., INCORPORATED87tion of whether or not any employee statements have been given to aBoard agent in itself has no particular relevancy to issues raised ina complaint.Unless and until an affiant testifies as a witness for the ^General Counsel, the fact that an affidavit exists has absolutely noprobative value.23Even thereafter, knowledge of its existence isof value merely as a question preliminary to demanding disclosure ofthe statement itself and that, in turn, is used primarily as ,a means ofattacking the credibility of the witness-obviously a form of defensebut not one for which advance preparation is permitted under theEven though interrogating an employee to determine whether apretrial statement was given the Board does not, as my colleaguessuggest, enjoy the protection of the privilege accorded to an employer'respondent in the preparation of the defense, there remains the ques-tion of its coercive nature.In this respect the Board has held thatthe free exercise of employees' statutory rights includes the right toseek vindication thereof in Board proceedings free from coercion.21Thus, interrogation and/or requests by an employer designed to as-certain the contents of a pretrial affidavit constitute interferencewith the exercise of rights guaranteed by Section V' It wouldappear from the record that Respondent did engage in such conduct 27which, of course, is violative of the Act.However, even assuming,arguendo,that Respondent asked Enders only whether she had givenany statements to the Board, I would reach the same conclusion.22 In this connection,the Board has held that a respondent employer may not obtainthe pretrial statement given the General Counsel by an employer witness in advance ofhis taking the stand,although the witness may review his own statement before testify-ing.Such affidavit of a respondent'switnessmay be made available to respondent'scounsel only when and if the General Counsel has utilized information therein for pur-poses of cross-examination.SeeR.E.Edwards, d/b/a Edwards Trucking Company,128 NLRB 385,footnote 1.2'SeeSealtest Southern Dairies,126NLRB 1223.2GBetter Monkey Grip Company,115 NLRB 1170,enfd.243 F. 2d 836(C.A. 5), cert.denied 355 U.S. 864:"Clearly inherent in employees'statutory rights is the right to seektheir vindication in Board proceedings."28 Texas Industries,Inc., et al.,139 NLRB 365;Hilton Credit Corporation,137 NLRB56, 64.Also seeHenry I. Siegel Co.,Inc.,143 NLRB 386, where the' request for a copyof an affidavit was held a violationeventhough not complied with;Suprenant Mfg. Co.,144 NLRB 507,where the inquiry accompanied by appropriate assurances was made asto whether the employee was under subpena and whether he had given the Board agent astatement,followed by the query whether he would be willing to tell what was in thestatement;Derby Coal&Oil Co., Inc.,at al.,139 NLRB 1485, where the suggestion to theemployee that he obtain a copy of his affidavit from the Board so that he and the employercould go over it together was regarded as of a nature which might reasonably dissuadeemployees from giving testimony for the Board.27Enders testified that after she admitted she had given the Board a statement theattorney asked if she had been given a copy of the statement.When she replied she hadnot the attorney stated, "Then you have no copy to know what you said over there," andshe again answered,"No."AttorneyMatheson testified he asked Enders if the Boardagent,told her she was entitled to a copy of her statement and if the Board agent asked"to both questions. 88DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Board has found that interrogating an employee as to whether hetalked to the Board agent constitutes illegal interference engenderingapprehension and has an inhibitory effect upon the exercise of Sec-tion 7 rights by employees.' In my view there is little or no differ-ence in coercive effect between asking whether an employee has giventhe Board an affidavit and inquiring whether he has talked to aBoard agent.Both are obviously preliminary steps to ascertaining,if an affirmative answer is given, what the affidavit contains or whatwas said to the Board agent. If, as the Board has found, one suchinquiry is violative of the Act, then perforce so is the other. ' Ac-cordingly, I would find that Respondent violated Section 8(a) (1)of the Act by asking Enders whether she had given any statementsto the. Board.asCorpus Christi Grain Exchange, Inc.,132 NLRB 145, 160-165.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEIn Case No. 7-CA-3937, upon a charge filed on October 12, 1962,1 by Richard J.Pisarski and in Case No. 7-CA-3958, upon a charge filed on October 19, by Local164, International Brotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, Ind., herein called Local 164, the Regional Director for theSeventh Region issued a consolidated complaint on December 11, alleging thecommission of unfair labor practices by Respondent in violation of Section 8(a)(1)of the National Labor Relations Act, herein called the Act, and affecting commercewithin the meaning of Section 2(6) and (7) of the Act. The consolidated com-plaintwas amended at the hearing to allege an additional violation of Section8(a)(1).Respondent denies it has committed the alleged violations.The GeneralCounsel, Local 164, and Respondent were represented by counsel, and all partiesparticipated fully in the hearing before Trial Examiner W. Edwin Youngblood inDetroit,Michigan, on February 11 and 12. The General Counsel and Respondentfiled briefs, which have been duly considered.Disposition of Respondent's motionto dismiss the complaint, as amended, is made by the following findings, conclusions,and recommendations.Upon the entire record and from my observation of the witnesses, including theirdemeanor while testifying, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, an Illinois corporation with its principal office in Chicago, Illinois,isengaged in the retail sale and distribution of hard and soft goods and relatedproducts.Respondent maintains stores throughout the United States including storesatAdrian and Mount Clemens, Michigan, the only stores involved herein.During the fiscal year ending February 1, a representative period, Respondentsold and distributed products valued in excess of $5 million.During the sameperiod, Respondent shipped products valued in excess of $1 million across Statelines, including goods valued in excess of $500,000 which were shipped to its storesinMichigan directly from other States.Respondent admits, and I find, that it isengaged in commerce within the meaning of Section 2(6) and (7) of the Act.IT.THELABOR ORGANIZATIONS INVOLVEDI find that Local 164 and Local 243, International Brotherhood of Teamsters,-Chauffeurs,Warehousemen and Helpers of America, Ind., herein called Local 243,are labor organizations within the meaning of Section 2(5) of the Act.'Unless otherwise noted all dates mentioned are in 1962. MONTGOMERY WARD & CO., INCORPORATED89M. THE UNFAIR LABORPRACTICEA. Interrogationand threats at Mount Clemens1.The testimony of Pisarski and BobceanInmid-Marchemployeesat the Mount Clemens store became interested inLocal 243and KennethBobcean, who workedin the shippingand receiving depart-ment underthe supervisionof Edward Shankin, obtained Local 243 cards anddistributed them to other employees.He was assisted in the distribution of cardsby Richard J. Pisarski, who worked on the dock under the supervision of Shankin.2On April 24, a representation hearing was conducted during which Bobcean. andPisarski testifiedaswitnessespursuant to the request of Frank Meyers, businessagent for Local 243.About 3 days after the hearing, Shankin approached Pisarski in the furnituredepartment and asked him why he appearedas a witnessfor Local 243. Pisarskireplied that he didso becauseLocal 243 needed two witnesses. Shankin then toldPisarski that "it was too bad that [he] went."About 21/2 weeks after the representation hearing, Bobcean was working in thewest end of the second floor stockroom.He had a Teamsters Union contract bookin his left-hand shirt pocket which extended out of his pocket about 11/2 inches.Shankin approached Bobcean and told him that he should take the book out of hispocket or he would be subject to discharge, adding that this was what he had beentold by Mr. Hornette.3Bobcean had passed Hornette a number of times with theunion bookin hispocket.Bobcean did not recall anyone else being present duringthis conversation.About 31/2 weeks after the representation hearing, Bobcean, while working onthe second floor of the stockroom, had a conversation with Shankin about a shiftchange.During this conversation, Shankin told Bobcean that "the Company wasafter [him] for trying to organize a union at this store."About the end of June, Pisarski approached Shankin in the furniture departmentand told him that he needed some skids to unload a truck. Shankin replied that no,skids were available.Pisarski said that without skids he could not unload the truck.Shankin told Pisarski that he should do his best and not complain because the "frontoffice is trying to get rid of [yoioas it is"on account of the Union.truck because of the absence of working room.Again Shankin advised Pisarskinot to complain but to just do the best he could because the "front office" wantedto "get rid of [him] on account of that Union."About the third week in July, Pisarski was having coffee in the coffeeshop whenShankin walked up to his table and started "bawling" him out for not taking themail off the "shuttle for Allen Park."Pisarski stated that he was going to unloadthe truck.Shankin told Pisarski that he was not doing his work, an argument thenensued, and after it ended Pisarski talked with Arthur Fall, who is operating man-ager of this store and whose responsibilities include the shipping and receivingdepartment.Pisarski told Fall that he was tired of working under conditions whereShankin threatened him about the Union and not doing his job. Fall replied that hewould talk with Shankin and "get it straightened out."Later that day, Shankincalled Pisarski into his office and told him that he had talked with Fall. Shankinsaid that he told Fall that Pisarski had been pretty "snotty" and should be repri-manded, but Fall had not agreed to do so. Then Shankin said "that's the way[you] show .[your] appreciation to [me] after [I keep] saving [your] job becausethe front office wants to get rid of [you]" because of the Union.2.The testimony of Shankin, Fall, and TrandellShankin denied that he asked Pisarski why he testified at the representationhearing and denied that he ever even discussed the representation hearing withPisarski.Also Shankin denied telling Pisarski that the front office was trying toget rid of him because of the Union. Fall testified that he was transferred to theMount Clemens store on June 14 and that Shankin was directly responsible to himz Shankin is no longer employed by Respondent but during times material to the issuesherein occupied the position of shipping and receiving manager. Shankin was admittedlya supervisor as defined in the Act.-8Hornette was at that time operating manager of the Mount Clemens store and Shankin'ssupervisor. 90DECISIONSOF NATIONALLABOR RELATIONS BOARDfor the operations of the shipping and receiving department.Fall, although ad-mitting that he talked with Pisarski in the latter part of July, denied that the word"union" was mentioned in that conversation.In fact, Fall denied even hearing ofany union activity at the store until about November 17.Shankin testified that in May he sawa union contract in Bobcean's possession.Further that he saw Bobcean pull it out of his pocket when employee Ronald Trandellwas standing near Bobcean.4According to Shankin, Bobcean laughed and showedhim the book and said that these are the wages"we're going to be getting from nowon."Shankin at first testified that he "didn't say a word"to Bobcean,then testifiedthat he said,"Well, that's nice."Shankin denied he told Bobcean that carrying theunion book could subject him to discharge.Shankin also denied telling Bobceanthat the "front office" was after him for trying to organize a union.Trandell testified that in May he saw Bobcean working in the second floor stock-room with a union contract book in his pocket.Shankin got off an elevator, andBobcean pulled out the book and said, "Look what I got here."5Bobcean openedthe book and gave Shankin the wage rates that "everybody would make." Trandellat first testified that Shankin said nothing to Bobcean, then testified Shankin said,"You better put that book away." 63.Credibility resolutionsIt is apparent from the foregoing that ,the testimony of the witnesses of the Gen-eral Counsel is squarely contradicted by the testimony of witnesses for Respondent.In its brief,Respondent asserts Pisarski and Bobcean gave inconsistent and con-tradictory testimony and should be discredited.I have carefully compared Pisarskiand Bobcean'stestimonywith their Board affidavits,and in addition Pisarski'stestimony with that given in a State unemployment compensation commission hear-ing.In these comparisons,I have found no material conflicts.In fact,Pisarski'sand Bobcean's testimony is generally consistent with their affidavits,and in Pisarski'scase, consistent also with his testimony at the unemployment compensation com-mission hearing.?Moreover,it is not without significance that Stanley Carpenter,a witness called by Respondent,testified that Pisarski told him of Shankin's state-ment to him to the effect that he (Pisarski)was in trouble with the "front office"because of the Union.I do not regard Bobcean'sdenial that he discussed histestimony with Pisarski as inherently incredible.Also, Iaccept Pisarski's explana-tion of the circumstances surrounding the execution of his Board affidavit.On the other hand,the testimony of Shankin and Trandell is inconsistent withrespect to Shankin's statement to Bobcean aboutthe union book.It is significantthat while Shankin testified he said to Bobcean,"Well, that's nice," Trandell testi-fied Shankin said to Bobcean,"You better put that book away."Moreover, Ibelieve Shankin was less than candid in his testimony about the circumstances sur-rounding the request for a copy of his Board affidavit.On the entirerecordand the demeanor of the respective witnesses,I considerPisarski and Bobcean's testimony to be more reliable than that of Shankin.8Ac-cordingly,I credit Pisarski's and Bobcean's testimony and reject the contradictorytestimony of Shankin.9Therefore,I find that Respondent violated Section 8 (a)( I)4 Trandell became shipping and receiving manager after Shankin left the employ ofRespondent.5Trandell testified Bobcean also showed him the book but he did not recall whether thiswas before or after Bobcean showed it to Shankin.e I do not regard Trandell's testimony with respect to a company rule prohibiting unionactivity on worktime as sufficiently reliable to make a finding thereon.7For example,in its brief,Respondent asserts that on page 150 of the transcript,Pisarski's testimony reflects that after he talked with Fall,he talked with Shankin on thedock.Respondent further asserts that Pisarski's affidavit on page 5 reflects this conversa-tion occurred not on the dock, but in the furniture department.Page150 of the .tran-script reflects Pisarski's testimony that after he talked with Fall, Shankin called himupstairs to his office.Page 5 of Pisarski's affidavit does not refer to this conversation,but an earlier conversation.Page 6 of Pisarski's affidavit does relate to this conversationand reflects that after Pisarski talked with Fall, Shankin called Pisarski upstairs.8 I reject.Fall'sdenial that the Union was even mentioned in his conversation withPisarski.I regard Fall's testimony that he, the operating manager of the store sinceJune 14, did not even hear of the employees'union activities until about November 17,as implausible.e In making this finding,I have at the request of Respondent taken official notice thatthe Regional Director on May 15 found inappropriate the unit petitioned for in Case No.7-RC-5253 and dismissed the petition. MONTGOMERY WARD & CO., INCORPORATED91of the Act by Shankin's interrogation of Pisarski under the circumstances, detailedherein and his threats to Pisarski and Bobcean concerning their union activities,including his threat to Bobcean of discharge for displaying a union contract bookin his pocket.10In making these findings, I have considered and rejected Respondent's conten-tion made at the hearing that the statements of Shankin were "cured" or "effectivelywithdrawn" by Schunk's speech. Schunk, Mount Clemens store manager, in aspeech in June to a group of employees which included Pisarski, stated that Re-spondent would not hold any "grudges" because of the efforts of employees toobtain union representation and that they had the "right" to join the Union or notto join "as they saw fit."There is no evidence that Schunk in his speech referredto Shankin's interrogation or threats; in fact, Respondent denies that Shankin en-gaged in the conduct in question. In these circumstances, Schunk's speech cannotreasonably be held to have dispelled or "cured" the coercive effects of Shankin'sconduct.ilB. The alleged threat to EndersThe complaintallegesRespondent threatened to discharge employees at itsAdrian store if they assisted Local 164 in processing grievances by furnishingevidence to Local 164 in support of or in connection with grievances.On or about August 24, an employee in the Adrian store named Andrew Wardwas laid off by Respondent.Ward, who was employed in the service departmentas appliance serviceman, filed a grievance with Leo Seegert, business agent for Local164.12Apparently Respondent had transferred another man into Ward's depart-mentand thereafter laid Ward off because there was insufficient work for two men.In connection with his investigation of the grievance and in the latter part ofSeptember, Seegert talked with Mary Enders, who is service clerk in the service.department at the Adrian store and is in the bargaining unit represented by Local,164.13Seegert advised Enders that Ward had signed a grievance and that he was tryingto determine if there was enough work for Ward. Seegert then asked Enders howmuch work was pending and if there was work enough for two men. Endersreviewed the work orders and told Seegert that there were "quite a few" pendingwork orders, "more than one man could take care of." She did not, however,tell him the exact number.14Following his conversation with Enders, Seegert talked with Store ManagerGoudy about the Ward grievance.Apparently Seegert was unsuccessful in ad-justing the grievance with Goudy and on the morning of October 6 discussed thegrievance further with James G. Smith, Respondent's districtmanager.15Seegertadvised Smith that he had talked with Enders who told him there were "quite a few"pending work orders, and he felt there was enough work for two men.16After lunch, Seegert and Smith met in the service department and again discussedtheWard grievance. Smith reviewed the work orders with Seegert and showed himat leastsome of these orders.17 Smith called Enders in and asked her if she hadtold Seegert about pending work orders.Enders replied that she had. Smith thentold her in doing so "it put [her] on the spot." Enders stated that she thought whenthe unionrepresentative questioned her about anything "like that" she was supposedto tell him.Smith stated that she was not to give out any information about work10Cf.Mayrath Company,132 NLRB 1628.11Cf.Haynes Stellite Company,136 NLRB 95, 97.12Local 164 and Respondent have a collective-bargaining agreement which contains agrievance procedure and is in evidence as General Counsel'sExhibit No. 2.18 Part of Enders'duties include making out and scheduling work orders and she isresponsible for maintaining these records.14 Based on a composite of the credited and mutually corroborative testimony of Seegertand Enders.1c Smith is admittedly a supervisor as definedin the Act.10 Based on Seegert's credited testimony,I' reject Smith's testimony insofar as it in-dicates Seegert told him the exact numbers of work orders or orders"farmed out."Smith's testimony on this point was contradictory.For example, he testified on cross-examination, "I forget whether he [Seegert] told me there was 10 of this or 15 of this."Moreover,as found above, Enders credibly testified she did not give exact numbers toSeegert.Since Enders did not give exact numbers of orders to Seegert, I do not believehe gave exact numbers to Smith.'11Based on the credited and virtually undisputed testimony of Seegert. 92DECISIONSOF NATIONALLABOR RELATIONS BOARDorders to anyone and she was "on the spot" if she did. Enders then stated that aslong as she knew and understood "why, that's it." 18.Information as to work orders was not available to the general public, Re-spondent's competitors, or even to employees outside the appliance service de-partment.Although some work orders could be seen by the general public on thebulletin board, the amount and number could not be ascertained by observation.19It is clear that Respondent instructed Enders not to give information regardingwork orders to the union representative or anyone else and warned her she wouldbe "on the spot" if she did so.. Thus Respondent threatened her with disciplinaryaction if she assisted Local 164 by furnishing information about work orders.Accordingly, I reject Respondent's contention that it did not threaten her onOctober 6, but this does not dispose, of the matter for if Respondent's instructionto Enders was lawful so also was its threat to implement the instruction.The issue, therefore, in my opinion, is whether the instruction was lawful.GeneralCounsel contends that Enders has a protected right under the Act to assist the Unionin processing grievances by supplying information from company records, and there-fore Respondent, by its instruction to Enders and the attendant threat, violated theAct.General Counsel cites no cases in support of this point in his brief and I amnot aware of any.Respondent points to the fact that ,the records and their contentsare its property and are not available to the general public.Clearly disclosure ofthe status of pending work orders to the public or potential customers could bedetrimental to Respondent's interest because potential customers might take theirbusiness elsewhere.Respondent citesClearwater Finishing Company,100 NLRB1473, in support of its contention that it has the right to restrict disclosure by itsclerk of the contents of its records. In that case, the Board held that the dischargeof a clerk, who had custody of the employer's records and disclosed information fromthose records to an employee who was a union official, was lawful.The Boardstated that "it was clearly inconsistent with the performance of his duties for [theclerk] to disclose such records" to the union.The Board further stated that Re-spondent "was entitled to have such a position occupied by an employee in whosediscretion it had implicit confidence."General Counsel attempts to distinguishClearwaterbecause the Board in that case referred to the fact that neither Re-spondent nor its clerk knew why the union official wanted the information.How-ever, inClearwaterthe Board found that Respondent did know prior, to the dis-charge of the employee who was a union official why he wanted the information. Inconsidering the lawfulness of this discharge, the Board stated that they were notpersuaded that Respondent regarded the information as confidential or that it had anybusiness reasons for objecting to its disclosure. I am persuaded that in the instantcase Respondent regarded these records as confidential and had sound business rea-sons for objecting to disclosure of information from these records. In these cir-cumstances, I am of the opinion that Respondent has the right under the Act to re-strict disclosure by its clerk of information from records in her charge. It wouldbe a much closer question if Local 164 could not obtain this information in any otherway.However, it seems clear that Local 164 could lawfully obtain this informationfrom Respondent in other ways.'° Indeed, Respondent voluntarily showed at leastsome of the records to Seegert.Accordingly, I find Respondent did not violatethe Act by its instruction to Enders or- the attendant threat. .1 shall recommenddismissal of this allegation.IsBasedon the credited testimony of Enders. Smith's version is substantiallyin accordwith that of Enders, except in one respect. Smith, while not specifically denying that hetold Enders she would be on the spot if she gave such information in the future to Seegert,testified in effect that his "on the spot" remark was made in the following circumstances.He learned from Goudy that morning that someone had given Seegert information withrespect to work orders.He then asked Enders if she knew of any "information leaks" andshe stated she did not. Therefore, when he learned from Seegert later that morning thathe had gotten the information from Enders, he prefaced his inquiry of her by stating shewas "on the spot" because she had denied knowledge of an information leak that morning.Clearly and indisputedly, Smith instructed Enders not to give such information to Seegertin the future. It is entirely consistent with such an instruction for him to tell her shewould be "on the spot" if she gave out such information in the future. Likewise, it isconsistent with these facts for him to have told her she was "on the spot" because shehad already given such information to Seegert.Moreover,Enders impressed me as anhonest and truthful witness, therefore, I credit her testimony, and reject Smith's contrarytestimony.^eBased onthe credited testimony of Enders.SeeSinclair Refining Company,132 NLRB 1660. MONTGOMERY WARD & CO., INCORPORATED93C. The alleged illegal interrogation of EndersAt.the hearing, General Counsel amended his complaint to allege in substancethat. Respondent, by its agents W. Yale Matheson, James Smith, and John Goudy,interrogated Enders concerning her union or other concerted activities.On February 7, 1963, Store Manager Goudy asked Enders to "come with him fora few minutes."When she inquired if he meant to go to "the store," he replied, "Putyour coat on."Goudy did not tell Enders where they were going or why. Theywent to a hotel where Smith and Attorney Matheson were waiting and all four thenproceeded to a conference room in the hotel.21Matheson advised Enders that hewas investigating a "legal matter pending against the Company" and that hisquestion would be directed to her conversation with Smith.Matheson also advisedEnders that whether she was for or against the Union was "her own choice" andthat his questions had nothing to do with that.Matheson asked Enders a number of questions principally with respect to herconversation with Smith about the work orders.Matheson also asked Enders if shehad given any written statements to the Board.At the conclusion of the interview,Matheson took a, statement from Enders which, pursuant to his request, she signedbefore a notary public after making some corrections.22General Counsel contends that Matheson's questioning of Enders as to whethershe had given any statements to the Board goes beyond the issues raised by the com-plaint and implies surveillance of her union activities.The Board has long heldthat an employer is privileged to interview employees for the purpose of discover-ing facts within the issues raised by complaint where the employer or his attorneydoes not extend his interrogation to pry into matters of union activity.23 In myopinion,Matheson's mere inquiry if Enders had made a statement to the Boarddoes not fall within the proscription of this rule 24Nor do I find that this inquiryabout a Board affidavit implied surveillance of Enders' union activities.25General Counsel contends further that the manner in which the interview was con-ducted was coercive because Enders was ordered to 'accompany her supervisor tothe conference room where she was questioned in the presence of .the supervisorand District Manager Smith. In addition, she was not told she was free to refuseto answer the questions, sign the statement, or leave. In N. &W. Overall Com-pany, Inc.,51NLRB 1016, the Board declined to find a violation in a situationwhere employees were called into the office of the president of the company andquestioned by the employer's attorneys in the presence of the president and var-ious other supervisors.Similarly, I find no violation here. I am persuaded on thisrecord that Matheson interviewed Enders in a sincere and genuine effort to discoverfacts within the limits of the issues raised by the complaint in order to prepare fortrial,and did not exceed the bounds of permissible inquiry within the rule of thecases cited above.Accordingly, I shall recommend dismissal of this allegation.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent's activities found to be unfair labor practices in section III, above,occurring in connection with the operations of Respondent described in section I,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.21Matheson credibly testified there was no suitable place to conduct the Interview atRespondent's store.22The foregoing is based on the credited and undisputed testimony of Enders.At thehearing, Respondent offered the statement taken by Matheson as affirmative evidence ofthe events of February 7, 1963. I rejected the exhibit and pursuant to Respondent's re-quest In Its brief, have reconsidered the matter. I adhere to the ruling made at thehearing.23MayDepartment Stores Company,70 NLRB 94, 95, enfd. 162 F. 2d 247 (C.A. 8),cert. denied 332 U.S. 808;Joy Silk Mills,85 NLRB 1263, enfd. 185 F. 2d 732 (C.A.D.C.),cert. denied 341 U.S. 914.24Cf.Atlantic & Pacific Tea Company,138 NLRB 325, where the Board declined to hada violation in a situation where the employer requested an employee to obtain a copy ofhis Board affidavit so that it could be transmitted to the employer's attorney.23 SelectFoods,Inc.,133 NLRB 73, 77, cited by General Counsel In support of this pointis distinguishable on its facts from the present case. In that case, an 8(a) (1) violationwas foundIn a situationwhen a supervisor showed a 'listof union adherents to anemployee. 94DECISIONSOF NATIONALLABOR RELATIONS BOARDV. THE REMEDYIn view of my finding that Respondent has interfered with,restrained, andcoerced employees at its Mount Clemens,Michigan,store in the exercise of theirrights underthe Act,I shall recommend that it cease and desist therefrom andpost an appropriate notice.Uponthe basis of the foregoing findings of fact and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Local 164 and Local 243, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Ind., are labororganizationswithin themeaning of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(1) andSection 2(6) and (7) of the Act.4.Respondent has not, as alleged in the amended complaint, violated the Actby (a) threatening to discharge Enders if she assisted the processing of grievancesby furnishing information to Local 164; or (b) its interrogation of Enders.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andpursuant to Section 10(c) of the National Labor Relations Act, as amended, it isrecommended that Respondent Montgomery Ward & Co., Incorporated, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating its employees concerning their testifying in Board proceedingsin a manner constituting interference,restraint,or coercion in violation of Section8(a)(1) of the Act.(b)Threatening its employees with discharge or other reprisals because of theirunion or concerted activities.(c)Threatening its employees with discharge for displayingunioncontract booksin their pockets.(d) In any like or related manner interfering with,restraining,or coercing itsemployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist Local 243, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Ind., or any other labor organization, tobargain collectively -through representatives of their own choosing, and to engagein collective bargaining or other mutual aid or protection, or to refrain fromanyor all such activities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization -as authorized by the- Na-tional Labor Relations Act.2.Take the following affirmative action designed to effectuate the policies of. theAct:(a) Post at its store at Mount Clemens, Michigan, copies of the attached noticemarked "Appendix." 26Copies of said notice, to be furnished. by the RegionalDirector for the Seventh Region, shall, after being signed by Respondent's representa-tive, be posted by it immediately upon receipt thereof and maintained by it for aperiod of 60 consecutive days thereafter in conspicuous places, including all placeswere notices to employees are customarily posted.Reasonable steps shall betaken by Respondent to insure that said notices are not altered, defaced, or coveredby any othermaterial.(b)Notify the Regional Director for the Seventh Region, in writing, within 20days from the date of receipt of this Intermediate Report and Recommended Order,what steps Respondent has taken to comply herewith.27I further recommend the dismissal of subparagraphs (c) and (d) of paragraph8 of the amended consolidated complaint.° If this Recommended Order is adopted by the Board,the words "A Decision andOrder" shall be substituted for the words"The Recommended Order of a Trial Examiner"in the notice.In the further event that the Board'sOrder is enforced by a decree of aUnited States'Court of Appeals,thewords"A Decree of the United States 'Court ofAppeals,Enforcing an Order" shall be substituted for the words"A Decision and Order."27 If this Recommended Order is adopted by the Board,this provision shall be modifiedto read: "Notify said Regional Director,in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith." PROGRAM PUBLISHING CO.95APPENDIXNOTICE To ALL EMPLOYEESPursuantto the Recommended Order of a Trial Examiner of the National LaborRelations Board,and inorder to effectuate the policies of the National LaborRelationsAct, we hereby notify you that:WE WILL NOT interrogate our employees concerning their testifying in Boardproceedings in a mannerconstituting interference, restraint, or coercion inviolation ofSection 8(a)(1) of the Act.WE WILL NOT threaten our employees with discharge or other reprisals becauseof their union or concerted activities.WE WILL NOT threaten our employees with discharge for displaying unioncontract books in their pockets.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of the right to self-organization, to form labororganizations,to join or assistLocal 243, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, Ind., or any otherlabor organization, to bargain collectively through representatives of theirown choosing, and to engage in collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiring membership in alabor organization as authorized by the National Labor Relations Act.MONTGOMERY WARD & CO., INCORPORATED,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain postedfor 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 500 BookBuilding,1249Washington Boulevard,Detroit 26,Michigan,TelephoneNo.963-9330, if they have any questionsconcerningthis notice or compliance with itsprovisions.ArthurKlar, d/b/a Program PublishingCo.;National Pub-lishers, Inc.andAnthonyFasanaroLocal H-63, MotionPictureHome Office Employees,Stage Em-ployees and MovingPictureMachineOperators, AFL-CIOandAnthonyFasanaro.Cases Nos. 2-CA-9427 and 2-CB-3779.February 25, 1964DECISION AND ORDEROn November 4, 1963, Trial Examiner Robert E. Mullin issued hisDecision in the above-entitled proceeding, finding that the Respond-ents had engaged in and were engaging in certain unfair labor prac-tices and recommending that they cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondent Union filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].146 NLRB No. 12.744-670-65-vol. 146-8